Citation Nr: 0204252	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  99-15 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed left eye 
disorder.  

2.  Entitlement to service connection for claimed 
hypertension.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to March 1946.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
RO.  

The case was remanded by the Board to the RO in November 2000 
for additional development of the record.  



FINDINGS OF FACT

1.  The veteran has submitted no competent evidence to show 
that he has current left eye disability including that due to 
a cataract that had its clinical onset in service or for many 
years thereafter.  

2.  The veteran has submitted no competent evidence to show 
that he currently has hypertension that had its clinical 
onset in service or for many years thereafter.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have left eye disability 
including that manifested by a cataract due to disease or 
injury that was incurred in or aggravated by service: nor may 
any be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107(a), 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303, 3.307, 3.309 (2001).  

2.  The veteran's hypertension is not due to disease or 
injury that was incurred in or aggravated by service; nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107(a), 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current left eye disability 
and hypertension that developed in service.  

A careful review of the service medical records shows the 
veteran's examination at induction noted 20/40 vision in the 
left eye without correction; and 20/20 vision with 
correction.  Myopia astigmatism was noted, with 20/70 vision 
in the right eye.  It was concluded that the veteran had a 
non-disqualifying visual defect.  The blood pressure reading 
was note to be 120/60.  

The veteran's blood pressure reading at the March 1946 
separation examination was 126/76.  The service medical 
records are negative for any complaints, findings or 
diagnosis of hypertension or high blood pressure readings.  
There were also no eye abnormalities noted, and the 
uncorrected vision in the left eye was noted to be 20/20.  

The post-service medical evidence of record shows that the 
veteran underwent surgery in 1977 for a detached retina of 
the right eye.  

His claim of service connection for a right eye disability 
was ultimately denied at the RO in August 1977.  The Board 
subsequently denied the claim of service connection for a 
right eye disability in an April 1978 decision.  

A June 1978 VA examination noted blood pressure readings of 
188/114; 180/110 and 178/104.  The diagnosis was that of 
hypertensive vascular disease.  In addition, the examiner 
indicated that the veteran had cataract in the left eye.  

In support of his claim, the veteran indicated that he had 
had eye surgery at a VA Medical Center about 1966.  The RO 
thereafter attempted to obtain these records, but the VA 
Medical Center responded that no such records were available.  

The veteran also asserted that his service medical records 
were incomplete. 

In a November 2000 remand, the Board instructed the RO to 
allow the veteran an opportunity to provide medical evidence 
to show that he had current hypertension and a left eye 
disability due to service.  

The veteran continued to assert that he developed problems 
with hypertension and a left eye disability shortly after 
discharge, but he did not provide any medical evidence to 
support these assertions.  

The veteran did provide the names of doctors and/or 
facilities in reference to his disabilities, but the RO's 
attempts to obtain additional medical evidence were 
unsuccessful.  

The veteran submitted copies of letters from friends and 
family sent to him at the VA hospital in Los Angeles.  These 
letters, which referenced "eye surgery," were post-marked 
in 1973.  

In September 2001, the RO sent a letter to the veteran 
explaining the enactment of the VCAA.  The letter explained 
what type of evidence was necessary to substantiate the 
veteran's claims of service connection.  

The veteran responded in September 2001 that there were no 
outstanding sources of evidence.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Certain diseases like hypertension shall be granted service 
connection if manifested to a compensable degree during a one 
year presumptive period after service.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

Although the Board is cognizant of the veteran's assertion 
that his claimed left eye disability and hypertension were 
due to service, no competent evidence has been presented to 
support these lay assertions.  

The medical evidence that is of record does not show the 
presence of a left eye disability or hypertension in service 
or until 1978 when a VA examiner noted a cataract of the left 
eye and three high blood pressure readings.  Even taking the 
veteran's assertions as true that he underwent left eye 
surgery in 1966, there is no medical evidence to linking a 
current eye disability to disease or injury that was incurred 
in or aggravated by service in World War II.  

Moreover, the veteran was informed of the VCAA and letters 
were sent to the veteran explaining what type of evidence was 
necessary to substantiate his claims of service connection.  
Finally, the case was remanded to give the veteran yet 
another opportunity to provide evidence to substantiate his 
claims.  

The veteran has essentially provided no competent evidence to 
show that any left eye disability or hypertension are due to 
his period of military service during World War II.  The 
evidence of record only serves to show that any disability 
was present many years after discharge from service.  

Moreover, the RO has attempted to obtain VA medical records 
identified by the veteran on several occasions, but these VA 
facilities have been unable to find any records pertaining to 
the veteran.  Absent competent evidence showing that he has 
current left eye disability and hypertension due to service, 
the claim of service connection must be denied.  

Finally, the Board points out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  Also, 
regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective on 
November 9, 2000.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA 
during the pendency of this appeal, compliance with the 
notice and duty to assist provisions contained in the new law 
was.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

As noted hereinabove, the RO sent a letter to the veteran in 
September 2001 explaining the VCAA and providing the veteran 
with an opportunity to provide additional evidence so support 
his claims of service connection.  In addition, the RO made 
several attempts to locate records identified by the veteran 
in support of his claim of service connection.  

The Board is aware that the veteran was not afforded a VA 
examination in conjunction with his claims, but the Board 
finds, given this evidentiary record, that an examination 
would serve no useful purpose in this case.  Even if a VA 
examination could diagnose current disability, it would 
involve pure speculation on the part of a VA examiner to 
relate any current disability to service.  

While VA has a duty to assist veteran in the development of 
his claim, that duty is not "a one-way street."  If a 
claimant wishes help, he cannot passively wait for it.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide his claim properly.  

In the circumstances of this case, to remand the case with 
regard to this issue would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  

Further development and further expending of VA's resources 
is not indicated in this case with respect to the claims for 
service connection.  

Accordingly, the Board concludes that service connection for 
a left eye disability and hypertension is not warranted.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).  



ORDER

Service connection for a left eye disorder is denied.  

Service connection for hypertension is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

